Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
15, 2019.




                                   In The

                  Fourteenth Court of Appeals

                            NO. 14-19-00201-CV


   ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
  PROPERTY GROUP, LLC TRUSTEE FOR DIOGU KALU DIOGU II;
   ADVANCED TECHNOLOGY TRANSFER AND INTELLECTUAL
   PROPERTY GROUP, LLC TRUSTEE FOR NNAJA MAYA KALU,
                        Appellant

                                      V.

  FORT BEND COUNTY; LAMAR CONSOLIDATED INDEPENDENT
SCHOOL DISTRICT; FORT BEND EMERGENCY SERVICE DISTRICT #
 04; TOWN OF FULSHEAR; FORT BEND COUNTY GENERAL FUND;
       FORT BEND COUNTY DRAINAGE DISTRICT, Appellee

                  On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 04-DCV-134011


                       MEMORANDUM OPINION

     This is an appeal from a judgment signed February 19, 2019. On July 25,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.

The motion is granted.

      Accordingly, we dismiss the appeal.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2